DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 8-13, 15-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claim 2, the phrase “k is an integer from 1 to 20” is in parentheses and it is not clear whether language in parentheses is mandatorily present.
With respect to claims 8-13, 15-17, and 20, they are rejected for failing to cure the deficiency of rejected claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakubo (WO 2015/046154) in view of Takeda (US 2015/0099844).
It is noted that the international Patent Application WO publication is being utilized for date purposes.  However, since WO 2015/046154 is in Japanese, in the discussion below, the US equivalent for WO 2015/046154, namely US 9,951,210, respectively, is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.  
With respect to claims 1, 2, 7-9, Kakubo discloses a rubber composition for a tire tread (col. 3, line 45) having excellent on-ice performance and wear resistance comprising 100 parts by mass of a diene rubber, 30-100 parts by mass of carbon black and/or white filler, 0.3-30 parts by mass of a cured product preparing by curing a crosslinkable oligomer or polymer incompatible with the diene and having a hardness of 3-45 (abstract).  Kakubo discloses that the diene rubber more preferably includes at least 40 mass % natural rubber (col. 4, lines 64-67).  Kakubo discloses that the white filler preferably includes silica for improved on-ice performance (col. 5, lines 29-30) used in an amount of 5-85 parts by mass (col. 5, lines 60-63).
Kakubo discloses that the diene rubber can include a terminal that is modified with a group such as silyl (col. 4, lines 36-40), however, it fails to disclose that the modified diene rubber is a modified butadiene rubber having a polyorganosiloxane group.
Takeda discloses a rubber composition for tires having enhanced low rolling resistance, wet grip performance, and wear grip performance comprising 100 parts by weight of a diene rubber containing 5-50 wt % terminal-modified butadiene rubber (paragraphs 0005-0006) in order to sufficiently enhance silica dispersibility and rolling and wear resistance (paragraph 0017).  Takeda discloses a modified with a polyorganosiloxane which reads on claimed formula (Si) in claim 2 (paragraph 0020).  Exemplified 
Given that Kakubo discloses adding a diene rubber that has been terminally modified and further given that an advantageous diene rubber includes a polybutadiene modified with a polyorganosiloxane which provides for enhanced silica dispesibility and rolling and wear resistance as taught by Takeda, it would have been obvious to one of ordinary skill in the art to utilize the terminal-modified butadiene rubber of Takeda in the rubber composition for tires taught by Kakubo.
With respect to claim 3 and 10-12, Kakubo discloses that the cured product includes particulates having an average particle size of 5-250 μm (col. 9, lines 16-22).
With respect to claims 4 and 13-16, Kakubo discloses that the crosslinkable oligomer or polymer preferably is polyether- or siloxane-based polymers (col. 6, lines 37-40) and advantageously has a silane functional group (col. 7, lines 34-40).  An exemplified crosslinkable polymer includes a silyl group-terminated polyoxypropylene glycol (col. 16, lines 4-7).
With respect to claims 5 and 17-20, Kakubo discloses the addition of other additives “generally used in rubber compositions for tires,” (col. 15, lines 4-15), however, it fails to disclose the addition of aromatic modified terpene resin.
Takeda discloses a rubber composition for a tire comprising 2-50 parts by mass of an aromatic modified terpene resin having a softening point of 100-130°C (abstract) and teaches that adding the aromatic modified terpene resin in a diene rubber containing the terminal-modified butadiene provides for enhanced balance between low rolling resistance and wet grip performance (paragraph 0023).  
Given that Kakubo is open to the use of additives to its tire rubber composition and further given that Takeda teaches adding 2-50 parts by mass of an aromatic modified terpene resin having a softening point of 100-130°C to a tire composition provides for improved balance between low rolling .

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakubo (WO 2015/046154) in view of Takeda (US 2015/0099844) and further in view of Yamaguchi (US 6,550,508).
The discussion with respect to Kakubo and Takeda in paragraph 3 above is incorporated here by reference.
Kakubo discloses the addition of other additives “generally used in rubber compositions for tires” (col. 15, lines 4-15), however, it fails to disclose the addition of a thermally expanding microcapsule in an amount of 0.5-20 parts by mass.
Yamaguchi discloses a rubber composition for a tire tread comprising thermally expanding microcapsules which provide high friction force on ice (abstract) which is added in an amount of 1-20 parts by mass (col. 13, lines 32-35). 
Given that Kakubo is open to the use of additive in its rubber composition having excellent on-ice performance and further given that a tire tread comprising thermally expanding microcapsules provides for high friction force on ice as taught by Yamaguchi, it would have been obvious to one of ordinary skill in the art to add the claimed thermally expanding microcapsule in order to further improve on-ice performance of the tire rubber composition taught by Kakubo and Takeda.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,951,210 in view of Takeda (US 2015/0099844). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
US ‘210 claims  a rubber composition for a tire comprising 100 parts by mass of a diene rubber containing at least 30 mass % of a rubber such as natural rubber, 30-100 parts by mass of carbon black and/or a white filler, and 0.3-30 parts by mass of a cured product prepared by curing a crosslinkable oligomer or polymer which is incompatible with the diene rubber and having a hardness of 3-45, wherein the cured product has a particulate having an average particle size of 5-250 μm and the crosslinkable oligomer or polymer is polyether-based (co)polymer.
US ‘210 fails to claim a butadiene rubber comprising 30-90 mass % natural rubber and 10-70 mass% modified butadiene rubber.
Takeda discloses a rubber composition for tires having enhanced low rolling resistance, wet grip performance, and wear grip performance comprising 100 parts by weight of a diene rubber containing 5-50 wt % terminal-modified butadiene rubber (paragraphs 0005-0006) in order to sufficiently enhance silica dispersibility and rolling and wear resistance (paragraph 0017).  Also included is another diene 
Given that US ‘210 claims a tire rubber composition and further given that an advantageous diene rubber includes natural rubber and a polybutadiene modified with a polyorganosiloxane which provides for enhanced silica dispesibility and rolling and wear resistance as taught by Takeda, it would have been obvious to one of ordinary skill in the art to utilize the diene rubber of  terminal-modified butadiene rubber of Takeda in the rubber composition for tires claimed in US ‘210.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1768


vn